Case 19-12556-KCF     Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31   Desc
                    Exhibit B - Itemization of Fees Page 1 of 11




                           EXHIBIT B
                        Itemization of Fees
Case 19-12556-KCF                                 Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                                                                                      Desc
                                                Exhibit B - Itemization of Fees Page 2 of 11
    1201 Third Avenue, Suite 4900                        Email: clientacct@perkinscoie.com
    Seattle, Washington 98101                            Accounting: 206.359.3143
    Phone: 206.359.8000                                  Fax: 206.359.9000




Jack McDonnell, Esq.                                                                                                      Invoice No.                                           6412629
Attn: Brian Crowley                                                                                                       Matter No.                                        085206.0010
McDonnell Crowley, LLC                                                                                                    Bill Date                                        June 22, 2021
115 Maple Avenue                                                                                                          Due Date                                     Due Upon Receipt
Suite 201
Red Bank, NJ 07701


                                                                              INVOICE SUMMARY

Re:        085206.0010 / Elia and Mariana Zois

For Professional Services rendered through June 21, 2021



Services                                                                                                                                                                       $174,300.00
Disbursements and Other Services                                                                                                                                                $10,931.92
Total Invoice Amount                                                                                                                                                           $185,231.92




                   INFORMATION MAY BE SUBJECT TO CLIENT ATTORNEY AND/OR ATTORNEY WORK PRODUCT PRIVILEGE

REMITTANCE INSTRUCTIONS
Payment Due in US Currency
Tax Identification Number.: XX-XXXXXXX

Please identify your payment with the following: Perkins Coie Account No. 085206 and Invoice 6412629

  CHECKS:                                                                                               ACH / WIRE TRANSFERS IN USD:
  Perkins Coie LLP                                                                                      Bank: US Bank
  Attn: Client Accounting                                                                               1420 Fifth Avenue
  PO Box 24643                                                                                          Seattle, WA
  Seattle, WA 98124-0643                                                                                ABA # 125000105
                                                                                                        Swift Code # US BK US 44I MT
                                                                                                        Account Name: Perkins Coie LLP
                                                                                                        Account Number: 1 535 5592 1235
Client Privacy Policy. We collect or receive information in the ordinary course of providing legal services to you, including personal information. For more information about how we collect, use,
and disclose personal information in connection with our legal representation of clients, please review our Client Privacy Policy, which can be accessed here:
https://www.perkinscoie.com/en/client-privacy-policy.html.
After 30 days, a monthly late charge of 1% per month from the invoice date (or such lower rate as required by applicable law) will be due. Should a collection action or
proceeding be necessary, attorneys' fees and costs for such collection effort will also be due.
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                               Desc
                                   Exhibit B - Itemization of Fees Page 3 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

                                       Professional Services through 06/21/2021

Date           Attorney / Assistant       Description of Service                                                             Hours
09/03/2019     J. Vanacore                Initial review of Rule 2004 issues and resolve same;                                0.40

09/03/2019     J. Vanacore                Prepare for meeting with United States attorney;                                    0.30

09/03/2019     J. Vanacore                Preparation for meeting with United States attorney with Deb Kennedy;               0.40

09/03/2019     J. Vanacore                Review and revise retention application; work with Bonnie Figner                    0.20
                                          regarding same;

09/03/2019     D. Kennedy                 Prepare retention documents (1.2); communication regarding same,                    1.60
                                          including service information (.4);

09/04/2019     J. Vanacore                Finalize retention issues; resolve issues raised by Court; work with Trustee        0.30
                                          regarding same;

09/04/2019     J. Vanacore                Prepare for meeting with United States attorney in Newark, New Jersey;              0.40

09/04/2019     D. Kennedy                 Prepare for meeting with AUSA/IRS/OUST, including review of relevant               10.60
                                          court documents and related information;

09/05/2019     J. Vanacore                Initial preparation for meeting with Assistant United States attorney;              0.70

09/05/2019     J. Vanacore                Attend meeting in Newark, New Jersey with Chapter 7 Trustee, various                5.90
                                          governmental agency attorneys and Assistant United States attorneys for
                                          New Jersey and Wisconsin regarding initial referral issues; strategy
                                          meeting with Chapter 7 Trustee and counsel prior and subsequent to
                                          meeting;

09/05/2019     D. Kennedy                 Attend meeting in Newark, NJ with Assistant US Attorney (WI and NJ),                5.90
                                          IRS and UST regarding referral and related issues (1.8); strategy meeting
                                          with Chapter 7 Trustee and co-counsel prior to and following same (4,1);

09/06/2019     D. Kennedy                 Travel to Denver following meeting with AUSA/IRS/OUST, including                    7.20
                                          review of documents and notes relevant to same;

09/09/2019     J. Vanacore                Telephone conference and emails with B. Crowley regarding conflict                  0.20
                                          waiver;

09/09/2019     J. Vanacore                Review and revise language on conflict waiver;                                      0.20

09/09/2019     J. Vanacore                Emails and telephone conference with Eric Van Horn regarding conflict               0.20
                                          waiver;

09/09/2019     J. Vanacore                Telephone conference with B. Crowley regarding conflict waiver issues;              0.20

09/10/2019     J. Vanacore                Resolve initial Atrium issues; emails with B. Crowley; strategy regarding           0.30
                                          next steps;

09/10/2019     J. Vanacore                Telephone conference with B. Crowley regarding case update;                         0.10

09/10/2019     J. Vanacore                Review objection to retention filed by Zios; strategy regarding same;               0.20


                                                                                                                             Page 2
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                              Desc
                                   Exhibit B - Itemization of Fees Page 4 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                               Hours
09/10/2019     D. Kennedy              Review Bederson report in connection with potential Alter Ego claims and              4.20
                                       prepare memo regarding elements of proof related to same;

09/11/2019     J. Vanacore             Emails with H. Randolph-Haynes regarding initial Zios issues;                         0.10

09/11/2019     J. Vanacore             Review and revise Pro Hac Vice application;                                           0.20

09/11/2019     J. Vanacore             Provide instructions to paralegal on general service issues; review same;             0.20

09/11/2019     J. Vanacore             Draft confidentiality agreement; review and revise same;                              0.40

09/11/2019     J. Vanacore             Emails with B. Crowley regarding initial Atrium case issues;                          0.10

09/11/2019     J. Vanacore             Telephone conference with B. Crowley regarding initial Atrium case                    0.20
                                       issues; review same;

09/11/2019     D. Kennedy              Review Objection to PC Retention Application (.3); teleconference with B.             3.40
                                       Crowley regarding same and strategy for financial discovery (.4); prepare
                                       outline for Response to Zois Objection to PC Retention and begin drafting
                                       same (1.8); correspondence related to pro hac vice applications (.5); revise
                                       draft of same (.4);

09/11/2019     R. Leibowitz            Prepare and revise applications to appear pro hac vice, certifications, and           1.80
                                       proposed orders for D. Kennedy and J. Miller and file same;

09/13/2019     R. Leibowitz            Pursuant to instructions from clerk's office, prepare certificate of service of       1.00
                                       pro hac applications and arrange for service of same (.6); prepare
                                       appearance form for J. Vanacore (.2); upon confirmation of service, file
                                       appearance and certificate of service in case (.2);

09/16/2019     J. Vanacore             Initial review of answer to adversary proceeding complaint;                           0.40

09/16/2019     J. Vanacore             Initial review of outline to respond to Zios objection;                               0.20

09/16/2019     J. Vanacore             Emails with B. Crowley regarding confidentiality agreement;                           0.10

09/17/2019     J. Vanacore             Telephone conference with B. Crowley regarding conflict letter; emails                0.20
                                       regarding same; review same;

09/18/2019     J. Vanacore             Telephone conference with B. Crowley regarding initial case issues;                   0.30

09/18/2019     J. Vanacore             Emails with B. Crowley regarding confidentiality agreement;                           0.10

09/18/2019     J. Vanacore             Brief review of response to Objection to retention;                                   0.20

09/18/2019     D. Kennedy              Prepare Response to Zois Objection to PC Retention Application (2.4);                 2.70
                                       correspondence with co-counsel regarding same (.3);

09/19/2019     J. Vanacore             Telephone conference with H. Randolph-Haynes, E. Van Horn and B.                      0.50
                                       Crowley regarding initial case issues;

09/19/2019     D. Kennedy              Review communications regarding subpoenas and related strategy;                       0.60

09/23/2019     D. Kennedy              Finalize and file Response to Zois Objection to PC Retention Application              1.20

                                                                                                                            Page 3
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                               Desc
                                   Exhibit B - Itemization of Fees Page 5 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                                Hours
                                       (.6); review Trustee's Reply in Support of PC Retention Applicaiton (.4);
                                       correspondence with B. Crowley and R. Leibowitz re: same (.2);

09/23/2019     R. Leibowitz            Verify service of responses (docket nos. 65 and 66), and file certificate of           0.20
                                       service;

09/23/2019     R. Leibowitz            Finalize and e-file Perkins Coie's response to objection to motion to                  0.40
                                       employ, compile and arrange for service of Trustee's response and Perkins
                                       Coie's response, and prepare certificate of service to be filed;

09/24/2019     R. Leibowitz            Upon entry of orders granting pro hac vice applications, download same                 0.30
                                       and prepare and submit check request for court fees (.2); mail check and
                                       orders to court (.1);

09/26/2019     R. Leibowitz            Follow-up regarding check for pro hac vice appearance fees and send same               0.20
                                       to New Jersey US District Court;

10/01/2019     J. Vanacore             Review objection to Perkins retention; review same; emails with B.                     0.20
                                       Crowley; review Court decision regarding same;

10/02/2019     D. Kennedy              Prepare 2004 Subpoenas for prepetition/postpetition payment recipients                 2.70
                                       (Mind Gamz) (1.8); related correspondence (.3); teleconference with B.
                                       Crowley regarding strategy for 2004 depositions and upcoming mediation
                                       (.6);

10/02/2019     R. Leibowitz            Coordinate preparation of mail merge for 2004 exam subpoenas and                       1.70
                                       correspondence (multiple) regarding same (.8); prepare subpoenas and
                                       cover letters for four parties to be served by Bederman and locate specific
                                       subpoena/legal addresses for same (.9);

10/03/2019     J. Vanacore             Review retention issues, emails with B. Crowley regarding same;                        0.10

10/03/2019     J. Vanacore             Work with D. Kennedy on subpoena issues;                                               0.20

10/03/2019     J. Miller               Call with D. Kennedy regarding alter ego research;                                     0.20

10/03/2019     R. Leibowitz            Review draft letters accompanying subpoena and subponena, send follow-                 1.40
                                       up questions/revision requests to document preparer, along with updated
                                       mailing list (.6); conference regarding same (.2); final review and revisions
                                       to same and correspondence (multiple) to coordinate mailing of same (.6);

10/04/2019     R. Leibowitz            Prepare cover letter and send hard copies of subpoenas and riders to                   0.40
                                       Debtors' attorney;

10/07/2019     J. Vanacore             Initial review of subpoena issues, review same;                                        0.20

10/07/2019     D. Kennedy              Review correspondence in response to 2004 subpoenas, including                         2.20
                                       teleconferenes with third parties regarding same (1.8); correspondene with
                                       B. Crowley regarding same and related strategy (.4);

10/10/2019     J. Vanacore             Initial preparation for deposition and review of documents;                            0.40

10/10/2019     J. Vanacore             Research on potential exposure in 2004 to fees to address issues raised by             0.30
                                       opposing counsel; draft summary of same;


                                                                                                                             Page 4
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                              Desc
                                   Exhibit B - Itemization of Fees Page 6 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                               Hours
10/10/2019     D. Kennedy              Various communications with third parties in response to Subpoenas,                   1.70
                                       including review of responsive documents (1.4); correspondence with
                                       internal team regarding same (.3);

10/10/2019     J. Miller               Research alter ego under New Jersey law (1.2); call with D. Kennedy                   1.30
                                       regarding same (.1);

10/11/2019     J. Vanacore             Review Valley National Bank issues; emails with B. Crowley regarding                  0.20
                                       same;

10/11/2019     D. Kennedy              Review communications related to third party subpoenas (.9); update chart             1.30
                                       related to same (.4);

10/11/2019     R. Leibowitz            Receive one returned subpoena with forwarding address, revise letter and              0.50
                                       subpoena, and resend to forwarding address (.4); coordinate copy to be sent
                                       via certified mail with return receipt requested (.1);

10/14/2019     D. Kennedy              Review documents received in connection with third party subpoenas,                   1.40
                                       including related commuinications;

10/14/2019     J. Miller               Draft memorandum regarding alter ego;                                                 0.30

10/15/2019     J. Vanacore             Work with D. Bernard regarding Duggal issues; review same;                            0.20

10/15/2019     D. Kennedy              Review documents received in connection with third party subpoenas,                   1.70
                                       including related commuinications;

10/15/2019     J. Miller               Draft memorandum regarding alter ego under New Jersey law;                            3.60

10/16/2019     J. Vanacore             Review alter ego memorandum and strategy regarding same;                              0.40

10/16/2019     D. Kennedy              Review documents received in connection with third party subpoenas,                   2.10
                                       including related commuinications;

10/17/2019     D. Kennedy              Review documents received in connection with third party subpoenas,                   2.60
                                       including related commuinications (1.8); prepare additional third party
                                       subpoenas based on new contact information (.8);

10/17/2019     R. Leibowitz            Prepare revised letters and subpoenas, along with return receipt labels for           1.20
                                       four returned as undeliverable and one additional party;

10/18/2019     J. Vanacore             Initial review of subpoena issues;                                                    0.20

10/18/2019     D. Kennedy              Collect and review documents from third party subpoenas (1.3); prepare                3.40
                                       status update and excel spreadsheet in connection with all outstanding
                                       subpoenas and related document collection (2.1);

10/21/2019     J. Vanacore             Prepare for Friday depositions; telephone conference with court reporter              0.30
                                       regarding same;

10/21/2019     D. Kennedy              Continue to review and collect documents from third party subpoenas,                  3.80
                                       including related correspondence and teleconferenes (1.1); begin
                                       preparation for deposition outline for 2004 examinations scheduled for
                                       10/25 (2.7);


                                                                                                                            Page 5
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                           Desc
                                   Exhibit B - Itemization of Fees Page 7 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                            Hours
10/22/2019     J. Vanacore             Telephone conference with Jamie Danowski regarding depositions issues;             0.20
                                       review issues regarding same;

10/22/2019     J. Vanacore             Prepare for depositions; review spreadsheet summarizing same;                      0.30

10/22/2019     J. Vanacore             Brief review of financial statement issues; emails with B. Crowley                 0.20
                                       regarding same;

10/22/2019     J. Vanacore             Resolve deposition issues; follow-up regarding same;                               0.20

10/23/2019     J. Vanacore             Final preparation for depositions;                                                 0.20

10/23/2019     J. Vanacore             Review deposition questions and issues; review deposition outline to               0.40
                                       prepare for same;

10/23/2019     D. Kennedy              Prepare and revise deposition outlines for upcoming 2004 examinations              3.90
                                       (3.2); continued communications with parties regarding document
                                       production and deposition scheduling (.7);

10/23/2019     R. Leibowitz            Locate legal noticing addresses for Paypal and Venmo;                              0.20

10/24/2019     J. Vanacore             Prepare for depositions; work with B. Crowley and D. Kennedy regarding             0.40
                                       same;

10/24/2019     D. Kennedy              Continue to prepare for upcoming 2004 depositions, including revisions to          8.60
                                       deposition outlines and correspondene with B. Crowley and J. Vanacore
                                       regarding same (8.2); corresondence with T. Rees regarding The Hill
                                       School deposition, including teleconference logisitics (.4);

10/25/2019     J. Vanacore             Work with D. Kennedy on deposition issues;                                         0.40

10/25/2019     J. Vanacore             Meeting with Trustee's counsel prior and subsequent to depositions to              2.60
                                       review and prepare avoidance action strategy;

10/25/2019     J. Vanacore             Follow-up meetings with Trustee's counsel;                                         0.40

10/25/2019     J. Vanacore             Initial research on Valley claims; email with D. Kennedy regarding same;           0.60

10/25/2019     D. Kennedy              Finalize preparations for and take 2004 depositions of The Hill School,           13.60
                                       Manhattan Skyline Mgmt, and FPCNS (4.7); meeting with B. Crowley and
                                       J. Vanacore following depositions regarding strategy (1.8); review
                                       additional document production from THS (.8); travel to Denver following
                                       depositions, including review of research and communications related to
                                       cause of action related to VNB (6.8);

10/28/2019     D. Kennedy              Review additional documents provided in repsonse to 2004 subpoenas                 1.40
                                       (1.2); teleconference with representative from 8D Holdings (.2);

10/29/2019     D. Kennedy              Prepare memorandum regarding potential cause of action against VNB,                3.60
                                       including evidentiary requirements;

10/30/2019     D. Kennedy              Continue preparation memorandum regarding potential cause of action                3.70
                                       against VNB, including evidentiary requirements (2.6); continue to review
                                       2004 subpoena document productions (1.1);


                                                                                                                         Page 6
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                              Desc
                                   Exhibit B - Itemization of Fees Page 8 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                               Hours
10/31/2019     R. Leibowitz            Prepare cover letter and subpoena duces tecum for Transamerica Life                   0.80
                                       Insurance Company and arrange for service via certified mail with return
                                       receipt requested and first class mail;

11/01/2019     D. Kennedy              Continue preparation of memorandum detailing potential cause of action                2.40
                                       based on banking violations;

11/04/2019     J. Vanacore             Brief review of master settlement agreement; review and revise same;                  0.20
                                       emails with trustee regarding same;

11/05/2019     D. Kennedy              Review depositions transcripts (THS, Manhattan Skyline) in connection                 2.60
                                       with litigation strategy (1.8); updates status chart re: subpoena responses
                                       and document production (.6); correspondence re: VNB deposition
                                       subpoena (.2);

11/06/2019     J. Vanacore             Work with D. Kennedy on Valley National Bank subpoena issues; review                  0.20
                                       same;

11/06/2019     R. Leibowitz            Prepare and serve 2004 deposition-only subpoena to Valley National Bank;              0.50

11/11/2019     D. Kennedy              Review document production from 8D Holdings, including correspondence                 1.60
                                       with Trustee's professionals regarding same (.9); communications with
                                       Porsche America regarding subpoena and related production (.3); review
                                       proposed confidentialty agreement (St Luke's) and correspondence with J.
                                       Bentley regarding same (.4);

11/12/2019     D. Kennedy              Teleconference with J. Bentley regarding propsoed protective                          0.70
                                       order/documents production (St. Lukes), inculuding review of related
                                       documents;

11/14/2019     J. Vanacore             Brief review of status of litigation issues, work with D. Kennedy regarding           0.20
                                       same;

11/14/2019     D. Kennedy              Lengthy teleconference with P. Hollander regaridng R. Khawley subpoena                0.90
                                       and related issues (.6); review correspondence from Prudential regarding
                                       subpoena, including followup request to C. Phillips regarding same (.3);

11/14/2019     D. Kennedy              Prepare serve subpoena (N. Nova) (.5); teleconference with B. Crowley                 1.40
                                       regarding strategy (.3); correspondence with J. Bentley regarding request
                                       for protective order (.2); teleconference with T. Karchner regarding 8D
                                       Property Holdings document production and deposition subpoena (.4);

11/15/2019     D. Kennedy              Continue review of document production and deposition transcripts in                  1.60
                                       connection with potential chapter 5 claims, including preparing memo
                                       regarding strategy related to same

11/19/2019     J. Vanacore             Review initial Valley Bank litigation issues, strategy regarding same;                0.20

11/20/2019     D. Kennedy              Review correspondence from Mercedes Benz in connectin with document                   0.10
                                       subpoena (.1);

11/21/2019     D. Kennedy              Prepare correspondence to Prudential regarding subpoena response and                  0.40
                                       related issues (.2); review documents from C. Phillipps regarding same (.1);
                                       correspondene with B. Crowley regarding strategy (.1);


                                                                                                                            Page 7
        Case 19-12556-KCF            Doc 101-2 Filed 07/14/21 Entered 07/14/21 16:38:31                          Desc
                                   Exhibit B - Itemization of Fees Page 9 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                           Hours
11/24/2019     D. Kennedy              Conference call with B. Crowley and C. Phillips regarding mediation and           0.70
                                       related litigation strategy;

11/26/2019     D. Kennedy              Review additional discovery documents and update status chart regarding           1.60
                                       same;

12/02/2019     D. Kennedy              Review documents produced by Porsche, Prudential, Mercedes, and 8D                1.10
                                       Holdings (1.1);

12/03/2019     D. Kennedy              Correspondence with VNB regarding records certification and testimony             0.50
                                       subpoena (,3); correpondence with B. Crowley regarding same and related
                                       strategy (.2);

12/03/2019     D. Kennedy              Review correspondence from Bederson regarding personal AmEx charges               0.60
                                       (.3); prepare communication regarding potential strategy in connection with
                                       credit card payments (.3);

12/05/2019     J. Vanacore             Telephone conference with B. Crowley and D. Kennedy regarding                     0.30
                                       mediation and adversary proceeding issues;

12/05/2019     D. Kennedy              Teleconference with K. Grossman regarding Prudential document                     0.90
                                       production and related issues (.4); correspondence with B. Crowley and C,
                                       Phillipps regarding same (.1); teleconference with J. Vanacore regarding
                                       status of litigation and related matters (.4);

12/06/2019     J. Vanacore             Teleconference with B. Crowley regarding litigation and mediation issues;         0.30
                                       review same;

12/13/2019     D. Kennedy              Review amended schedules, including correspondene from B. Crowley and             1.70
                                       C. Phillips regarding same (.8); review documents received in discovery in
                                       connection with amended scheules (.9);

12/16/2019     D. Kennedy              Correspondence with B. Crowley and C. Phillips regarding Discover Bank            0.60
                                       and Prudential document production (.2); review same (.4);

12/23/2019     D. Kennedy              Review revised Settlement Agreement and correspondence from B.                    0.60
                                       Crowley and C. Phillips regarding same (.6);

01/08/2020     J. Vanacore             Review draft settlement agreement, emails with Trustee regarding same;            0.40

01/09/2020     D. Kennedy              Review and revise Stipulation and Consent Order (1.4); correspondence             1.50
                                       with B. Crowley regarding same (.1);

01/15/2020     J. Vanacore             Telephone conference with B. Crowley regarding update on Valley issues;           0.20

01/15/2020     J. Vanacore             Follow-up emails with B. Crowley regarding Valley issues; review same;            0.20

01/20/2020     J. Vanacore             Review settlement agreement issues; emails with B. Crowley and C.                 0.20
                                       Phillips regarding same;

01/21/2020     J. Vanacore             Review settlement agreement issues; work with D. Kennedy regarding                0.20
                                       same;

01/21/2020     D. Kennedy              Review commuications related to settlement agreement and debtors' 2004            2.90


                                                                                                                        Page 8
        Case 19-12556-KCF Doc 101-2 Filed 07/14/21                         Entered 07/14/21 16:38:31                Desc
                         Exhibit B - Itemization of Fees                   Page 10 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                              Hours
                                       examination (.3); revise settlement document (.5); begin preparations for
                                       2004 examination, including review of financial records (2.1);

01/24/2020     D. Kennedy              Prepare outline for 2004 examination (Elia and Mariana Zois), including              6.50
                                       review and preparation of exhibits related to same;

01/28/2020     J. Vanacore             Prepare for depositions of debtors, review issues;                                   0.40

01/28/2020     D. Kennedy              Prepare for 2004 examination, including revisions to outline and                     8.80
                                       review/preparation of exhibits;

01/29/2020     J. Vanacore             Attend deposition of Mr. Zois; meeting with trustee's counsel;                       0.90

01/29/2020     D. Kennedy              Prepare for and take 2004 examination of Elia Zois;                                  7.50

01/30/2020     D. Kennedy              Travel from NYC following 2004 examination (E. Zois), including                      7.60
                                       preparation of follow-up items and memo re: same;

02/11/2020     D. Kennedy              Review deposition transcript (Elia Zois) in preparation for upcoming VNB             2.80
                                       deposition;

02/13/2020     D. Kennedy              Review documents and Zois deposition testimony in connection with                    4.40
                                       preparation for VNB deposition (3.2); prepare outline in connection with
                                       same (1.2)

02/19/2020     D. Kennedy              Continue preparations for VNB deposition, including review of bank                   2.30
                                       records and related correspondence;

02/25/2020     J. Vanacore             Review and prepare for depositions;                                                  0.40

02/25/2020     D. Kennedy              Review documents in preparation for VNB deposition, including revisions              2.70
                                       to examination outline;

02/26/2020     D. Kennedy              Continue review of VNB document production in preparation for 2004                   4.80
                                       deposition (3.2); revise outline in connection with same (1.3);
                                       correspondence with L. Rooney regarding request for additional document
                                       producion (.1); correspondence with B. Crowley and C. Phillips regarding
                                       strategy for VNB examination (.2);

02/27/2020     J. Vanacore             Initial review of Valley Bank deposition issues, emails with Valley and D.           0.40
                                       Kennedy regarding same;

03/03/2020     J. Vanacore             Strategy and review regarding private right of action against VNB;                   0.40

03/03/2020     J. Vanacore             Work with D. Kennedy regarding deposition preparation, review issues                 0.30
                                       regarding same;

03/03/2020     D. Kennedy              Teleconference with J. Vanacore regarding strategy for VNB deposition;               0.30

03/03/2020     D. Kennedy              Additional preparations for Valley National Bank deposition, including               1.70
                                       preparation of exhibits;

03/04/2020     D. Kennedy              Travel to New Jersey for Valley National Bank deposition, including                  6.80
                                       review of and revisions to deposition outline and review of exhibits


                                                                                                                           Page 9
        Case 19-12556-KCF Doc 101-2 Filed 07/14/21                         Entered 07/14/21 16:38:31                 Desc
                         Exhibit B - Itemization of Fees                   Page 11 of 11
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Date           Attorney / Assistant    Description of Service                                                               Hours
                                       (including E. Zois deposition transcript) related to same;

03/05/2020     D. Kennedy              Finalize preparations for and take VNB deposition, inlcuding                           9.30
                                       communications with C. Phillipps and B. Crowley regarding same (3.3);
                                       travel from New Jersey following Valley National Bank deposition,
                                       including review of notes from deposition and analysis of potential causes
                                       of action/demand letter related to same (6.0);

03/10/2020     J. Vanacore             Review VNB issues, prepare for call with Trustee's counsel;                            0.40

03/11/2020     J. Vanacore             Two telephone conferences with B. Crowley regarding VNB issues, review                 0.60
                                       same;

03/17/2020     J. Vanacore             Review issues raised by court regarding Jeri Lee Miller withdrawal,                    0.20
                                       instructions to paralegals and emails with B. Crowley regarding same;

03/25/2020     J. Vanacore             Work with D. Kennedy re VNB issues, review same;                                       0.40

04/28/2020     D. Kennedy              Research related to VNB deposit agreement and potential liability for                  1.80
                                       failure to adhere to requirements of same (1.5); correspondence with J.
                                       Vanacore and B. Crowley regarding same and strategy for potential
                                       litigation (.3);

04/29/2020     D. Kennedy              Research related to banking regulations and breack of depository                       1.40
                                       agreement (T&C), including litigation strategy related to same;

04/30/2020     D. Kennedy              Teleconference with J. Vanacore and B. Crowley regarding strategy for                  1.10
                                       VNB and related issues;

05/06/2020     D. Kennedy              Prepare demand letter to VNB, including review of factual record and                   2.40
                                       deposition transcripts in connection with same;

06/14/2021     R. Leibowitz            Prepare draft final fee application for Perkins Coie per J. Vanacore and D.            3.80
                                       Kennedy's request;

06/17/2021     R. Leibowitz            Complete final revisions to draft application for compensation per D.                  0.40
                                       Kennedy's instructions;

Total                                                                                                                       240.70



                                                                                                                          Services
                                                                                                                       $174,300.00
